Black,
concurring: I concur in the result reached in the majority opinion, but I do not agree to the statement in the opinion wherein it is said:
Cecil Q. Adams, 20 B. T. A. 243, contained an important difference — the dividend was only payable by a check to be mailed December 81, and hence the stockholder had no right to demand payment otherwise before receipt by mail.
In my judgment there is no difference of substance between the facts in the Cecil Q. Adams, supra, proceeding and the facts in the instant case. I think Cecil Q. Adams, supra, is in conflict with Commissioner v. Bingham, 35 Fed. (2d) 503; certiorari denied by United States Supreme Court, March 12, 1930, and the following cases since then decided by this Board: S. Livingston Mather, 18 B. T. A. 1068, and John Tod, 19 B. T. A. 1027.
For the reason that I think Cedi Q. Adams, supra, is in conflict with the above decisions, I think it should be definitely overruled by this Board.
Lansdon, Love, and Phillips dissent.